DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been examined. Claims 1 – 20 are pending in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the primary ID tag" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trevor Leeds (US 2015/0278381 A1) (‘Leeds’ herein after) further in view of Puleston et al. (US 2018/0131765 A1)  (‘Puleston’ herein after).

With respect to claim 1, 6, 
Leeds teaches a shingling kit comprising: a first ID tag containing a first data field
and shingles for a structure inside the kit (Figures 1, 2, paragraph 12 teaches a machine-readable indicia equivalent to a ID tag is provided that is associated with a material or appliance of the structure for example, roofing material which is equivalent to a shingle, paragraph 27 – 28 teaches an identifier/stamp that uniquely identifies a structure, the identifying information is a first data field and can then be used to access information specific to the materials which include roofing tiles, roofing shingles, Leeds).
Leeds does not teach an ID tag containing a second data field, explicitly as claimed.
Puleston however teaches an ID tag containing a second data field in paragraph 72 teaching a set of tags as a database may use multi-node tags. By providing multiple tags on a single asset, storage and retrieval may be optimized for reliability and/or performance. Each tag is understood to have a data field/record in regards with the asset/item. Paragraph 41 teaches that stored asset data, such as stored on singular or on a plurality of tags, may be organized by asset, market, application such as stored in a database through a database interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leeds to include the teachings of Puleston because both of the references are in the same field of study, intelligent tagging and asset history management. Furthermore, Puleston teaches an asset intelligence platform for organizing information collected and stored on or with respect to large fleets of asset, such as used in connection with the Internet of Things, with capabilities for providing improved intelligence and security in the local environment of an asset, in the network and in remote locations, such as in the cloud, Abstract Puleston. In paragraph 20 we see that the handling distributed asset data such that the right data travels as part of the asset, so that it is always available, in the right place at the right time of Puleston improves the availability of data related to the asset at any time.

With respect to claim 2, 
Leeds as modified teaches the kit of claim 1 wherein the first data field includes data representing a link to a first server database containing data about the shingles (Figures 1, 2, paragraphs 29 teaches the database linked with the records and linked through the stamp, paragraphs 30 – 32 teach the linked access to the database Leeds and Figure 1, 2, paragraph 68, 69, 72 and 87, Puleston).

With respect to claim 3,
Leeds as modified teaches the kit of claim 2, wherein the second data field includes data representing a link to a second server database containing data about the shingles (Figures 1, 2, paragraphs 29 teaches the database linked with the records and linked through the stamp, paragraphs 30 – 32 teach the linked access to the database Leeds and Figure 1, 2, paragraph 68, 69, 72 and 87, Puleston).

With respect to claim 4,
Leeds as modified teaches the kit of claim 3, wherein the first server database and the second server database are the same database (Figures 1, 2, paragraphs 29 teaches the database linked with the records and linked through the stamp, paragraphs 30 – 32 teach the linked access to the database Leeds and Figure 1, 2, paragraph 68, 69, 72 and 87, Puleston).

With respect to claim 5,
Leeds as modified teaches the kit of claim 4, wherein the primary ID tag is located on the kit (paragraph 12 teaches a machine-readable indicia equivalent to a ID tag is provided that is associated with a material or appliance of the structure for example, roofing material which is equivalent to a shingle, paragraph 27 teaches an identifier/stamp that uniquely identifies a structure, the identifying information is a first data field and can then be used to access information specific to the materials which include roofing tiles, roofing shingles, Leeds).

With respect to claim 7,
Leeds as modified teaches the method of claim 6 further comprising providing software to an end-user electronic device wherein the software facilitates a step of sending or receiving data from or to a first server database (paragraph 29 teaches sending/storing data in regards with the material and construction and paragraph 36 teaches receiving information upon query, Leeds).

With respect to claim 8,
Leeds as modified teaches the method of claim 7, wherein sending or receiving data includes recording installation data and shingle ID data in a database (paragraph 29 – 30 teach providing a record for the structure/ materials/contents including the installation data, including model numbers and identifying information, Leeds).

With respect to claim 9,
Leeds as modified teaches the method of claim 8, wherein sending or receiving data includes electronically reading data from the first or second data field and transmitting a record containing the data and installation location data to a roof database (paragraphs 29 – 32 teach sending and receiving electronic data and paragraph 12 teaches location specific data, Leeds).

With respect to claim 10,
Leeds as modified teaches the method of claim 9, wherein sending or receiving data includes receiving data from a subset of the fields of a roof data record (paragraph 35, 36 teaches providing all or part of this historical information to the user, Leeds).

With respect to claim 11, 15,
Leeds as modified teaches the method of claim 10 further comprising providing software that retrieves user data from the roof database (paragraphs 29 teaches the database containing information related with the initial construction, paragraph 30 – 31 teaches the database containing more information regarding the installed products, Leeds).

With respect to claim 12, 16,
Leeds as modified teaches the method of claim 11 wherein the user is a manufacturer, a roofer or an installer, an insurance adjuster, an appraiser, a homeowner, or a homebuyer (paragraph 30 teaches the various roles that the user can be including homeowner or civil personnel that would interact with the structure, Leeds).

With respect to claim 13, 17,
Leeds as modified teaches the method of claim 12, wherein the permanently installable ID tag is designed to remain attached to the structure for 10-30 years (paragraph 27 teaches that the stamp/identifier is for the life of the structure or greater than 5 years, material carrying the identifier can be a dedicated plaque, shingle, paragraph 28 teaches that the indicia can be visible or non-visible representations like infrared or ultraviolet reflecting or can be imbedded or incorporate a transmitting function, these are options understood as being able to stay attached and working for as long as needed including 10 – 30 years or more, Leeds).

With respect to claim 14, 18,
Leeds as modified teaches the method of claim 13, wherein the permanently installable ID tag is designed to remain attached to the structure for 10 years (paragraph 27 teaches that the stamp/identifier is for the life of the structure or greater than 5 years, material carrying the identifier can be a dedicated plaque, shingle, paragraph 28 teaches that the indicia can be visible or non-visible representations like infrared or ultraviolet reflecting or can be imbedded or incorporate a transmitting function, these are options understood as being able to stay attached and working for as long as needed including 10 – 30 years or more, Leeds).

With respect to claim 19,
Leeds teaches a method of determining the age of a roof comprising: using one or more processors to receive image data from an id tag for the roof (paragraph 32 teaches user can utilize a camera to acquire an image of visible indicia and can be decoded locally and the decoded information utilized to access a database, Leeds); processing the image data to extract an identification number for the installation of the roof (paragraph 32 teaches image may be provided to an intermediate computing device for decoding, Leeds); and querying a roof database containing information about the installation to extract the date of installation (paragraph 29 – 30 teach information from database including the purchase and installation dates and other information that can be extracted as a part of the historical records, Leeds).

With respect to claim 20,
Leeds as modified teaches the method of claim 19 further comprising querying the roof database to extract information about shingles installed on the roof (paragraph 29 – 30 teach information from database including the purchase and installation dates and other information that can be extracted as a part of the historical records, Leeds).



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070108287 A1 teaches embedding watermarks/codes on objects and updating the product database through its lifecycle.
US 20130321131 A1 teaches RFID tags placement on a utility asset, linking stored data related to the utility asset with the programmed data for the placed RFID tags, including location data of the placed RFID tags; and querying one or more of the placed RFID tags to retrieve data about the utility asset including data about the location of the utility asset.
US 20210184882 A1 teaches when a new roof is installed, the installer may attach a Wi-Fi tag with data including date installed, type of shingle, color, or warranty expiration date, among other historical data of home.
US 20070114280 A1 teaches RFID tag comprises stored data relating to at least one of aircraft component identification, aircraft component maintenance history, aircraft component configuration, aircraft component installation date, and aircraft component inspection.
US 20070156492 A1 teaches managing asset installation and evaluation.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 9/19/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166